Opinión concurrente y disidente emitida por el Juez Aso-ciado
Señor Fuster Berlingeri,
a la cual se une la Jueza Asociada Señora Fiol Matta.
Como se indica en la propia opinión de la mayoría del Tribunal, ha sido doctrina firme de este Foro que las pen-siones y los planes de retiro son bienes privativos por su naturaleza personalísima. Por ello, concurro con la parte del dictamen de la mayoría aquí de que los beneficios del Seguro Social federal son privativos y no pueden incluirse en el inventario del caudal ganancial sujeto a liquidación.
Del mismo modo, hemos resuelto reiteradamente que las aportaciones a los sistemas de pensiones y planes de retiro que se pagan a costa del caudal común son de natu-raleza ganancial, por lo que la sociedad de gananciales tiene derecho a un crédito por el importe total de esas apor-taciones al momento de su disolución. Esta importante norma tiene dos fundamentos principales. Por un lado, surge de lo dispuesto expresamente por el Código Civil de Puerto Rico, en sus Arts. 1301, 1308 y 1317 (31 L.P.R.A. sees. 3641, 3661 y 3692), según lo hemos interpretado, con *135respecto a lo que aquí nos concierne. Rosa Resto v. Rodríguez Solís, 111 D.P.R. 89 (1981). Por otro lado, se apoya, además, en una consideración de equidad, puesto que ha-biéndose adquirido el privatísimo derecho a una pensión con fondos gananciales, es justo que al cónyuge que no es el titular de esa pensión se le reconozca, al menos, un crédito por la parte correspondiente del caudal común invertido en la adquisición de la pensión referida.
Sin embargo, la mayoría del Tribunal hoy se aparta de nuestra posición histórica respecto al crédito por tales aportaciones cuando son para el Seguro Social federal. El decreto mayoritario se emite a pesar de que se reconoce que no hay nada en la legislación federal que requiera tal resultado. No comparto esta parte del dictamen de la mayoría.
El decreto mayoritario en cuestión constituye una revo-cación sub silentio de lo que muy deliberadamente resolvi-mos en Rosa Resto v. Rodríguez Solis, supra. En ese caso, estaban en cuestión las aportaciones de un juez pagadas mediante deducciones salariales compulsorias al Sistema de Retiro de la Judicatura. Resolvimos que aunque la pen-sión del juez era privativa, las aportaciones mediante las cuales se adquirió la pensión eran gananciales, y le reco-nocimos el crédito correspondiente a su esposa. Expresa-mente determinamos que esas aportaciones se tenían que incluir en inventario y colacionarlas en la liquidación de bienes gananciales. Rosa Resto v. Rodríguez Solís, supra, pág. 93. El carácter de esas aportaciones era esencial-mente igual en lo que aquí nos concierne a las deducciones salariales del Seguro Social federal del caso de autos, por lo que deben tratarse de igual modo.
El único fundamento formulado por la mayoría para apartarse de nuestra reiterada doctrina sobre el crédito por las referidas aportaciones es que la ex cónyuge en el caso de autos, de sobrevivir por tiempo suficiente y una vez solicite los correspondientes beneficios, podría resultar fa-*136vorecida también de tales aportaciones al Seguro Social federal si cumple con toda una serie de requisitos tales como no haber contraído nuevas nupcias, haber cumplido al menos sesenta y dos años de edad, y no estar cualificada para recibir beneficios del Seguro Social por derecho propio. Es decir, la mayoría del Tribunal sólo ofrece una endeble justificación para apartarse de nuestra fundamental doctrina jurídica, una que depende de varias eventua-lidades aleatorias. Más aún, para nada toma en cuenta la mayoría el hecho de que la ex cónyuge en el caso de autos contribuyó durante treinta y nueve años para hacer posible la pensión que ahora su ex marido disfrutará por su sola cuenta. No se le da peso al hecho crucial de que esa pen-sión se pagó con bienes comunes. Tampoco se pondera cómo compararía el monto del crédito en cuestión con el su-puesto beneficio que podría recibir la ex cónyuge del Se-guro Social por las aportaciones referidas; no se explica por qué la ex esposa no puede obtener ese crédito junto con el potencial beneficio del Seguro Social, en vista de la natu-raleza de este programa que persigue fines de bienestar social que rebasan por mucho el entramado de las aportaciones.
En mi criterio, el claro derecho a un crédito por la apor-tación ganancial no se debe conculcar a base de la frágil consideración de que podría ser que la ex cónyuge se bene-ficie de esa aportación. Además, habida cuenta de la situa-ción prevaleciente todavía en la mayoría de los matrimo-nios del país, la denegatoria del crédito que aquí nos concierne no sólo menoscaba el entramado de nuestro De-recho Civil y la equidad, sino que atenta también contra la fuerte política constitucional que existe en Puerto Rico “ ‘de lograr la igualdad entre los esposos y proteger a la mujer, por tantos siglos marginada ...’ ”. Carrero Quiles v. Santiago Feliciano, 133 D.P.R. 727, 735 (1993).
Por todo lo anterior, se debe reconocer a la ex esposa del caso de autos el crédito que le corresponde. Como la mayo-*137ría resuelve de otro modo, yo disiento con respecto a esta parte del dictamen.